Pope, Judge.
Appellant Charles Clark, Jr. was convicted of burglary, rape, and two counts of aggravated sodomy of a seventy-year-old woman. He was sentenced to a total of seventy years for the offenses, twenty of *666which were to be served concurrently with the other sentences.1
Decided March 16, 1982.
John W. Davis, Donald E. Manning, for appellant.
Glenn Thomas, Jr., District Attorney, John B. Johnson III, Assistant District Attorney, for appellee.
The appellant entered the victim’s home in the nighttime and upon waking her up, he tried to force her to give him money. He blindfolded her and then raped and sodomized her. When the appellant fell asleep, the victim ran from the house and called the police. The police apprehended appellant inside the victim’s home.
Appellant’s appointed attorneys have filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel have filed a brief raising points of law which they consider arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised have any merit, nor does our independent examination disclose any errors, of substance. Therefore, this court grants the motion to withdraw, and we affirm the conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find appellant guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35 (264 SE2d 528) (1980).

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.


 The crime in this case occurred less than three months after the appellant had been paroled from the Florida prison system after having served seven years of a life sentence imposed for rape.